Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1, how can this fluid system operate as a sampling system when there is a “blocking plug” (line 6) 2 in place?  Note that the plug 2 in the figure blocks flow, and thus there is no continuous fluid flow through the many elements (i.e.., from upper housing 1 to gas outlet 11).  As such, the flowmeter 8 does not measure flow.  Is there something more (than a blocking function) to the blocking plug 2?  Is the system truly that of a system with a sole/single opening being that of a sole/single connector 11?  That is what the drawing appears to provide in view of the plug 2 being in place.  Is it possible that the dish holder 5 may collect sample from only the fixed (otherwise sealed) flask-like volume indicated in the drawing immediately below, and that fluid is pulled out from the fixed flask volume and passed through the dish holder 5 via a pump connected to connector 11 in this seemingly (otherwise) closed system?     

    PNG
    media_image1.png
    205
    544
    media_image1.png
    Greyscale



	As to claim 1, what triggers this safety valve 7?  There is no indication as to what may induce an increased pressure that may cause such a valve to pop/open.  What is the trigger for such a valve?  Is the valve even triggered by a positive pressure, or even a vacuum pressure?  Is the safety valve even such that there are only 2 apertures, and not three?  How can one of ordinary skill recognize what the valve is, especially when it’s not explained what is fluidly occurring within the entire system?  The specification provides not examples, and gives no hint where to turn.

    PNG
    media_image2.png
    227
    457
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    295
    446
    media_image3.png
    Greyscale


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aggarwal et al 2018/0299356 teach a mesh 214 upstream of an impactor plate, flowmeter 218, pump 216, pressure sensor 220 and speed regulator 226.  However, such does now suggest the claimed system (especially, the plug of claim 1).
Paur et al 2018/0128671 TEACH (Figure 3) conical line 9, grid 27 and deposition surface 4, along with different housing elements 1,13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861